 



Exhibit 10.1
RETIREMENT AGREEMENT
     THIS RETIREMENT AGREEMENT (hereinafter referred to as the “Agreement”) is
made this 19th day of September 2007, by and between Max & Erma’s Restaurants,
Inc. (the “Company”) and Todd B. Barnum (“Executive”). In consideration of
payment to Executive by the Company in the amounts stated below, the parties
agree as follows:
RETIREMENT DATE
     Executive has, at the request of the Company’s Board of Directors, agreed
to retire from employment, and the parties confirm that Executive’s employment,
including his service in all offices, positions, titles and capacities he may
hold with the Company and any of its affiliates, is terminated effective as of
5:00 p.m. Columbus, Ohio time on September 19, 2007 (the “Retirement Date”);
provided, however, Executive will continue as a director and non-executive
Chairman of the Board of the Company. Executive acknowledges that the Board may
replace Executive as Chairman of the Board in the future at any time in
accordance with the Company’s bylaws, as amended. Executive understands that
Executive shall not act, or hold himself out, as an employee or agent (unless in
the capacity as a consultant pursuant to Section 2 of this Agreement or as a
director of the Company) of the Company or of any of its affiliates following
the Retirement Date. Executive is not entitled to any payment, benefit, or
benefit accrual, or to participation in any of the Company’s employee benefit
plans or programs, at any time after the Retirement Date, except as set forth in
this Agreement.
PAYMENTS AND BENEFITS

  1)   PAYMENTS THROUGH RETIREMENT DATE; AUTOMOBILE; BOARD FEES

     Executive will be paid Executive’s full base salary through the Retirement
Date, less any and all applicable deductions and withholdings, and will continue
to participate in all of the Company benefit plans through the Retirement Date.
Executive may use Executive’s leased company automobile (the “Automobile”)
through September 19, 2009 (subject to Executive ensuring that appropriate
insurance coverage is in place and provided that Executive shall be responsible
for all costs associated with the use of the Automobile, including but not
limited to, gas and oil, maintenance, insurance and license costs) and may
thereafter, at his election and sole expense, purchase or assume the lease of
that automobile from the leasing company. Executive shall be reimbursed for any
reasonable business expenses incurred through said Retirement Date. As a
non-executive member of the Board of Directors and thereafter, Executive will be
entitled to normal board fees and S&P privileges that are available to other
non-executive members of the Board of Directors unless the Board of Directors by
action of a majority thereof determines to terminate such privileges.

  2)   CONSULTING; NON-COMPETITION; CONSIDERATION

     Executive is eligible to receive the amount of Three Hundred Thousand
Dollars ($300,000.00), in exchange for and subject to the releases and waivers
made by him hereunder and Executive’s compliance with his obligations pursuant
to this Section 2 and the Non-Compete Addendum attached hereto, which is
incorporated herein and constitutes an integral part of this Agreement. The
Company shall make monthly payments of $12,500.00 (on payment dates reasonably
agreed upon between Executive and the Company) through September 19, 2009.
Between the date hereof and September 19, 2009, Executive shall consult with the
Company, at the Company’s reasonable request, with respect to matters regarding
which Executive became knowledgeable during his employment with the Company. The
required consultation may take the form of (without limitation) discussing
relevant matters by telephone, attending meetings or responding to written
inquiries. The Company shall not require more than 10 hours per month of
Executive’s time pursuant to this Section 2 between the date hereof and the
first anniversary of that date, or more than five hours per month of Executive’s
time pursuant to this Section 2 between that first anniversary of the Retirement
Date and September 19, 2009. The Company shall reimburse Executive for any
reasonable expenses Executive incurs in connection with discharging his
consulting obligations under this Section 2. If Executive fails to comply with
his obligations pursuant to this Section 2 in any material respect, Executive
shall forfeit and reimburse to the Company all payments theretofore made
pursuant to this Section 2 to the extent the Executive is not otherwise entitled
to such payments.

- 1 -



--------------------------------------------------------------------------------



 



  3)   EXECUTIVE CASH BONUS PROGRAM

     Executive and the Company agree that Executive will not receive any
payments under the 2007 Executive Cash Bonus Program.

  4)   EQUITY AWARDS

     Executive and the Company confirm that (i) Executive’s separation of
employment with the Company constitutes a “retirement with the consent of the
Company” within the meaning of the stock option plans and award agreements
pursuant to which Executive currently holds unexercised stock options to
purchase 90,300 shares of the Company’s common stock, (ii) this Agreement is not
intended to and does not modify or supersede any such plan or agreement, and
(iii) Executive remains entitled to exercise those options in accordance with,
and subject to the restrictions and limitations contained in, those plans and
agreements which provide that Executive has until 30 days after the Retirement
Date to exercise such stock options.

  5)   HEALTHCARE COVERAGE

     Executive is entitled to elect to participate in the Company group health
insurance plan on the same terms as are available to other former Company
employees generally (except as set forth in the next sentence) and in accordance
with the requirements and subject to the limitations of the healthcare
continuation coverage provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, currently codified as Section 4980B of
the Internal Revenue Code of 1986, as amended (the “Code”), other than those
provisions relating to the maximum required periods of continuation coverage.
The Company shall pay to Executive an amount equal to the premium cost incurred
by Executive in maintaining the applicable coverage for Executive and his
dependents (between the date hereof and the second anniversary of that date).
The Company shall make monthly payments (on payment dates reasonably agreed upon
between Executive and the Company) through September 2009, each in the amount of
the premium cost incurred by Executive for that month of coverage.

  6)   RETIREMENT BENEFITS AND DEFERRED COMPENSATION

     Executive is entitled to receive all benefits accrued for his account or
benefit as of the Retirement Date under the Company’s 401(k) Savings Plan and
Trust, Supplemental Deferred Compensation Plan, the Split-Dollar Life Insurance
Agreement between the Company and Executive, and any other applicable Company
qualified or non-qualified retirement or similar plan, as currently in effect,
in each case in accordance with, and subject to the restrictions and limitations
contained in, the applicable plan. The Company will not make any contribution to
any such plan for or on behalf of Executive after the Retirement Date except for
the payment of a $40,000 installment required in the first quarter of fiscal
2008. Executive is entitled to receive payment of amounts deferred by him
pursuant to the Company’s Supplemental Deferred Compensation Plan, as currently
in effect, in accordance with and subject to the restrictions and limitations
contained in that plan. Any amounts payable from the Supplemental Deferred
Compensation Plan or the Split-Dollar Life Insurance Agreement that are subject
to Code Section 409A will be paid in accordance with the applicable requirements
thereof and the requirements of Code Section 409A—including the requirement that
payments to a specified employee made upon termination of employment not
commence until the date that is six months after the date of termination—as
interpreted in good faith by the parties.

- 2 -



--------------------------------------------------------------------------------



 



  7)   RELEASE OF CLAIMS

     By signing this Agreement, and except as otherwise set forth below,
Executive, on behalf of himself, his spouse, children and any heirs, family
members, executors, administrators, privies and/or assigns (collectively, the
“Executive Parties”) hereby forever releases, waives, and discharges the
Company, its parents, subsidiaries and affiliates, assigns, successors and
franchisees, and each of its and their past, present and future officers,
directors, agents, managers, supervisors, shareholders, employees,
representatives, insurers, and attorneys (all of whom are collectively referred
to as the “Released Parties”) from any and all claims, damages, lawsuits,
injuries, liabilities, and causes of action that Executive has or may have,
whether known to Executive or not, whether contingent or liquidated, based on or
arising from any event, fact, conduct, condition, action, or inaction occurring
or existing (in whole or in part) on or before the time Executive signs this
Agreement. This release includes but is in no way limited to claims of race
discrimination, racial harassment, retaliation, wrongful discharge, breach of
implied contract, negligent or intentional infliction of emotional distress,
outrageous conduct, libel, slander, defamation, and/or any claims concerning any
emotional or physical injury.

  8)   RELEASE OF ALL EMPLOYMENT CLAIMS

     Without limiting the foregoing releases, Executive, on behalf of himself
and the other Executive Parties, understands and agrees that the release granted
to the Released Parties by signing this Agreement releases all of the Released
Parties from any rights and claims that could have been asserted under any city
ordinance or state or federal law including, without limitation, those based on
or relating to discrimination or retaliation based on race, religion, sex,
handicap, disability, equal pay, age, national origin, creed, color,
retaliation, and sexual harassment, and includes claims under any applicable
state, local or federal discrimination law, including without limitation, Title
VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Labor Management Relations Act, the Equal Pay Act, the
Americans with Disabilities Act, the Employee Retirement Income Security Act,
Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act, the Consolidated Omnibus Budget Reconciliation Act,
Workers’ Compensation Laws, Unemployment Compensation laws, 42 U.S.C. §§ 1981,
1983, 1985, and all laws, statutory or common, which are meant to protect
workers in their employment relationships and under which Executive may have
rights and claims, whether known to Executive or not, which may have arisen or
which may hereafter arise, directly or indirectly, out of Executive’s employment
with the Company.

  9)   WAIVER OF ALL KNOWN AND UNKNOWN CLAIMS

     In making this Agreement, Executive, on behalf of himself and the other
Executive Parties, acknowledges that he may later discover facts different from
or in addition to those now known or believed to be true at this time. The
releases contained in this Agreement are made notwithstanding the existence of
any such different or additional facts. Executive acknowledges that he may
hereafter discover claims or facts in addition to or different from those which
he now knows or believes to exist in connection with this Agreement. Those
facts, if known or suspected at the time of executing this Agreement, may have
materially affected this Agreement. Nevertheless, Executive waives any rights,
claims or causes of action that might arise as a result of such different or
additional claims or facts.

  10)   EXCEPTIONS FROM RELEASE AND WAIVER

     Notwithstanding anything to the contrary in this Agreement, the releases
and waivers by Executive set forth in this Agreement do not apply to (i) any
indemnification right or claim that Executive may have with respect to matters
arising out of his service as an officer or director of the Company or of any of
its affiliates under the Company’s officer and director liability insurance
policies, the Company’s certificate of incorporation, as amended, or bylaws, as
amended, applicable law, or any agreement to which Executive is a party,
(ii) any right or claim that Executive may have under this Agreement, (iii) any
right, entitlement or privilege that arises under any other agreement or
instrument and that is expressly preserved by this Agreement, or (iv) any vested
rights that Executive may have under any of the Company’s retirement, deferred
compensation, or employee benefit plans or similar plans or agreements that are
expressly preserved by this Agreement.

- 3 -



--------------------------------------------------------------------------------



 



  11)   THE COMPANY RELEASE OF CLAIMS

     By signing this Agreement, and except as otherwise set forth below, the
Company, on behalf of itself and the other Released Parties, hereby forever
releases, waives, and discharges Executive and the other Executive Parties from
any and all claims, damages, lawsuits, injuries, liabilities, and causes of
action that the Company has or may have, whether known to the Company or not,
whether contingent or liquidated, based on or arising from any event, fact,
conduct, condition, action, or inaction occurring or existing (in whole or in
part) on or before the time the Company signs this Agreement, except that,
notwithstanding anything to the contrary in this Agreement, the releases and
waivers by the Company set forth in this Agreement do not apply to (i) any right
or claim that the Company may have under the Company’s officer and director
liability insurance policies, the Company’s certificate of incorporation, as
amended, or bylaws, as amended, applicable law, or any agreement to which the
Company is a party, in connection with any assertion by Executive of any right
to or claim for indemnity, (ii) any right or claim that the Company may have
under this Agreement, (iii) any right, entitlement or privilege that arises
under any other agreement or instrument and that is expressly preserved by this
Agreement, (iv) any right or cause of action pursuant to Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules promulgated
thereunder, (v) any right or claim that the Company may have against Executive
arising from or in connection with the assertion or undertaking of any claim,
investigation or proceeding by any regulatory or other governmental agency or
entity or any third party, or (vi) any right or claim that the Company may have
against the Executive arising from any misappropriation of assets or wrongful
act of Executive that has heretofore not been disclosed to or discovered by the
Company.

  12)   NO ADMISSION OF WRONGDOING BY THE COMPANY OR ANY OF THE RELEASED PARTIES

     Executive understands that neither this Agreement nor any action taken
under it is or should be construed as an admission by any of the Released
Parties that they have violated any local, state or federal law, statutory or
common. The Released Parties specifically disclaim any liability to or wrongful
acts against Executive or any other person.

  13)   SEVERANCE AGREEMENT IN EVENT OF CHANGE IN CONTROL

     Executive and the Company agree that the Severance Agreement in Event of
Change in Control between Executive and the Company, dated January 10, 2000, has
terminated, effective on the Retirement Date, in accordance with its terms.

  14)   CONFIDENTIALITY OF THIS RELEASE AND SETTLEMENT AGREEMENT

     Executive acknowledges that the Company will be obligated to make
disclosure regarding this Agreement under the United States federal securities
laws. Executive agrees and acknowledges that prior to such disclosure by the
Company, the terms and provisions of this Agreement, including the amount paid
to Executive, shall be and have been kept in utter, absolute, and strictest
confidence, and that Executive has not released and shall never reveal that
information prior to such disclosure by the Company to any individual or entity
except that Executive may prior to such disclosure by the Company provide
information about this Agreement as follows: (i) as required by any governmental
agency or by process of law, (ii) to an attorney who is assisting Executive in
negotiating this Agreement, (iii) to a professional accountant or tax consultant
with whom Executive has a confidential relationship, and (iv) to immediate
family members, which only includes a spouse, parents and siblings residing with
Executive, subject, in each case, to that entity or individual being informed of
this confidentiality obligation and agreeing to keep such information
confidential. Executive shall limit any disclosure by him regarding this
Agreement to the terms and provisions of this Agreement.

  15)   NONDISPARAGEMENT

     The Company shall, in all public communications authorized through its
normal approval channels, and shall cause its directors and officers at or above
the executive vice president level (during their time of service with the
Company) to, refrain from making derogatory or disparaging remarks about
Executive, and Executive

- 4 -



--------------------------------------------------------------------------------



 



shall refrain from making derogatory or disparaging remarks about the Company
and its directors and officers, in each case whether with respect to employment,
business or financial matters or otherwise.

  16)   NO FILING OF CLAIMS

     Executive represents and agrees that Executive has not filed, and will not
file at any time hereafter, any complaint, charge, lawsuit or other legal or
administrative action against the Company relative to Executive’s employment
with the Company or separation from service with the Company. Executive,
however, maintains the right to file any action for the sole purpose of
enforcing rights under this Agreement, or other rights based solely on events
arising after entering into this Agreement.

  17)   TAXATION

     Executive understands and agrees that some of the amounts set forth herein
are subject to tax withholdings and FICA. Executive agrees that none of the
Released Parties or their representatives or agents have made any other
representations or promises about the tax implications of the sums Executive is
to receive in connection with the settlement memorialized in this Agreement. The
Company shall consult with Executive in determining the proper tax jurisdiction
of any payments to be made hereunder and as to whether any withholding is
required and will cooperate with Executive with respect to claims of or against
taxing authorities regarding the amount of any required withholding.

  18)   RIGHT TO CONSULT WITH ATTORNEY AND VOLUNTARY SIGNING

     Executive acknowledges that Executive has consulted with an attorney or was
cautioned and encouraged to consult with an attorney before signing this
Agreement, that Executive has read this Agreement carefully, that Executive
understands each of its provisions, and that Executive has signed it
voluntarily. Executive further acknowledges that the Company has taken no action
interfering with any right which Executive has to file any charge, suit, claim
or other process with any federal, state, or local judicial or administrative
agency or body regarding Executive’s employment or retirement or any right to
contact or seek the guidance or intervention of any such agency.

  19)   ATTORNEYS’ FEES AND COSTS

     If a dispute arises concerning this Agreement, or the performance of any
party pursuant to the terms of this Agreement, the prevailing party may be
entitled to recover, without affecting any other remedy to which that party may
be entitled, all of its reasonable costs and reasonable attorneys’ fees incurred
in connection with that dispute, regardless of whether a lawsuit is filed or
prosecuted to conclusion.

  20)   USE OF HEADINGS; ENTIRE AGREEMENT; MODIFICATIONS

     The headings in this Agreement have been inserted for convenience of
reference only and do not in any way restrict or modify any of its terms or
provisions. This Agreement sets forth the entire agreement between the parties
hereto, and there are no inducements or representations, other than those
contained in this Agreement, upon which the parties are relying in executing
this Agreement. This Agreement fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter
itself, except as and to the extent otherwise provided herein. This Agreement
may not be modified or altered except by a written instrument duly executed by
both parties.

  21)   GOVERNING LAW

     This Agreement will be governed by the laws of the State of Ohio. Any court
action commenced to enforce this Agreement must be brought in the State or
Federal Courts of Ohio.

  22)   INVALIDITY OF ANY PROVISION AFFECTS ONLY THAT PROVISION

     All provisions of this Agreement are severable and this Agreement shall be
interpreted and enforced as if

- 5 -



--------------------------------------------------------------------------------



 



all completely invalid or unenforceable provisions were not contained therein,
and Executive and the Company agree that this Agreement shall be enforced to the
fullest extent permissible under the laws and public policies applied in the
jurisdiction in which enforcement is sought. If any provision of this Agreement
is invalid or unenforceable, that invalidity or unenforceability will not affect
any of the other terms and conditions contained in this Agreement.

  23)   ASSIGNMENT

     This Agreement may be freely assigned by the Company, for any purpose, with
or without notice, shall inure to the benefit of any successors or assigns of
the Company, and shall be binding upon the heirs, executors, and administrators
of Executive.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]
[SIGNATURE PAGE FOLLOWS.]

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have hereunto set their hands this 19th
day of September  , 2007.

                  MAX AND ERMA’S RESTAURANTS, INC.       EXECUTIVE: TODD B.
BARNUM    
 
               
By:
  /s/ Robert A. Lindeman       /s/ Todd B. Barnum    
 
                 
Print Name:
  Robert A. Lindeman
 
             
Title:
  President and Chief Executive Officer
 
             
Date:
  September 19, 2007       Date: September 19, 2007    
 
               
 
          WITNESS      
 
               
 
          /s/ Connie Minton
 
   
 
          Print Name:  Connie Minton 
 
         
 
   
 
          Date: September 19, 2007    

- 7 -



--------------------------------------------------------------------------------



 



NON-COMPETE ADDENDUM TO RETIREMENT AGREEMENT
     This Non-Compete Addendum (“Addendum”) between Executive and the Company is
an attachment to the Retirement Agreement (“Agreement”) between Executive and
the Company and is effective as of the effective date of the Agreement. This
Addendum is an integral part of the Agreement and is incorporated therein by
reference. Capitalized terms not defined herein have the meanings set forth in
the Agreement.
     1. In addition to any confidentiality obligation contained in the
Agreement, Executive acknowledges and agrees that in the course of Executive’s
employment with the Company, Executive received and otherwise had access to
trade secrets and other information that is confidential and/or proprietary to
the Company or its affiliates and subsidiaries (collectively the “Company”),
including, but not limited to, information relating to strategic and other
business plans, strategies processes and policies, records, recipes, menus,
pricing, techniques, consumer requirements, consumer preferences, finances,
operations, marketing, franchises, and business techniques and methods,
organizational structures, opinions and judgments of executives (including
Executive) respecting strategic and other business plans, strategies, processes
and policies and other confidential information, which information is highly
valuable, special and unique to the Company, is maintained as confidential by
the Company, is not available to the Company’s competition and/or the general
public, and the disclosure of which would cause the Company serious competitive
harm and loss of profits and goodwill (hereinafter “Confidential Information”).
Executive agrees that he shall not, at any time, directly or indirectly, use,
disclose, in whole or in part, to third parties, or otherwise misappropriate the
Company Confidential Information either while employed by the Company or at any
time thereafter, except with the express written consent of the Company or
unless compelled by subpoena or court order, in which case Executive will give
the Company reasonable advance notice of the information required to be provided
under such court order or subpoena. All files, records, documents, information,
data and similar items relating to the business of the Company, whether prepared
by Executive or otherwise coming into Executive’s possession, shall remain the
property of the Company and shall not be removed from the premises of the
Company without the prior written consent of the Company and in any event shall
be promptly delivered to the Company on the date of execution of the Agreement,
or as otherwise agreed to by the Company.
     2. A portion of the payments provided for in the Agreement constitute
consideration to which Executive is not or may not be otherwise entitled, and
constitute good and fair consideration for the covenants contained herein.
     3. Executive acknowledges and agrees that the Confidential Information
Executive acquired regarding the Company will enable Executive to injure the
Company if Executive should compete with the Company. Therefore, Executive
agrees that, from the effective date of the Agreement through September 19,
2009, and thereafter for as long as Executive is a director of the Company,
Executive shall not, directly or indirectly, on his own behalf or on behalf of
any third party, as an employee, officer, director, partner, employee,
consultant, or in any other capacity, invest (other than investments in publicly
traded companies which constitute not more than 1% of the voting securities of
any such company) or engage in any business in whatever form that is competitive
with the business of the Company. This restriction includes, without limitation,
any business engaged in the business of owning, operating or franchising
American casual restaurants that serve alcohol. This restriction shall not
prohibit Executive from accepting employment or otherwise becoming associated
with a Company franchisee, but only in connection with activities associated
with the operation of a Company franchise or activities that otherwise are not
encompassed by the restrictions of this paragraph, subject to any
confidentiality obligations contained herein. The geographical boundary for the
restrictions contained herein shall be the United States.
     4. Executive agrees that, from the effective date of the Agreement through
September 19, 2009, and thereafter for as long as Executive is a director of the
Company, he shall not, directly or indirectly, on his own behalf or on behalf of
any third party, solicit, contact, hire, or otherwise encourage any individual
then employed with the Company or who was employed by the Company within the one
(1) year immediately preceding any such solicitation, contact, hiring or
encouragement, to leave his or her employment with the Company and or accept
employment with any other employer or enterprise, nor shall Executive in any
manner assist any third party in any such activity. Executive acknowledges that
any attempt on the part of Executive to induce others to leave the Company’
employ, or any effort by Executive to interfere with the Company

- 8 -



--------------------------------------------------------------------------------



 



relationships with their other employees, would be harmful and damaging to the
Company.
     5. Executive agrees that, from the effective date of the Agreement through
September 19, 2009, or for as long as Executive is a director of the Company, he
shall not, directly or indirectly, on his own behalf or on behalf of any third
party, solicit or otherwise engage in any conduct that has the purpose or effect
of interfering with any business relationship or potential business relationship
of the Company, including without limitation suppliers, franchisees, or
investors, nor shall Executive in any manner assist any third party in any such
activity.
     6. Executive acknowledges and agrees that the covenants contained herein,
specifically including without limitation the duration and geographical
boundaries of the non-competition provisions, are reasonable and necessary to
protect the goodwill, trade secrets, and other legitimate business interests of
the Company and to protect the Company from unfair competition. Executive
further acknowledges and agrees that enforcement of the covenants contained
herein will cause Executive no undue hardship.
     7. Executive acknowledges and agrees that any breach or threatened breach
of these covenants will cause the Company immediate and irreparable harm, for
which injunctive relief would be necessary and appropriate. Executive therefore
agrees that the Company shall be entitled, without bond, to the entry of
temporary and permanent injunctions, orders of specific performance, and other
equitable relief issued by any court of competent jurisdiction, enforcing the
covenants contained herein, without limiting any additional remedies to which
the Company may be entitled. If a bond is required by statute, rule, court
order, or otherwise, Executive agrees that such bond shall be in the sum of
$100.00. Further, Executive agrees that, if a temporary injunction or
restraining order is dissolved, Executive’s only remedy under this Agreement
would be its dissolution and to any payment determined to be owed to him under
Section 2 of the Retirement Agreement.
     IN WITNESS WHEREOF, the undersigned have hereunto set their hands this 19th
day of September  , 2007.

                  MAX AND ERMA’S RESTAURANTS, INC.       EXECUTIVE: TODD B.
BARNUM    
 
               
By:
  /s/ Robert A. Lindeman
 
      /s/ Todd B. Barnum
 
     
Print Name:
  Robert A. Lindeman
 
             
Title:
  President and Chief Executive Officer
 
             
Date:
  September 19, 2007       Date: September 19, 2007    
 
               
 
          WITNESS      
 
          /s/ Connie Minton     
 
                 
 
          Print Name:  Connie Minton
 
         
 
   
 
          Date: September 19, 2007    

- 9 -